
	
		II
		111th CONGRESS
		2d Session
		S. 3283
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate Mt. Andrea Lawrence.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mt. Andrea Lawrence Designation
			 Act of 2010.
		2.FindingsCongress finds that Andrea Mead
			 Lawrence—
			(1)was born in
			 Rutland County, Vermont, on April 19, 1932, where she developed a life-long
			 love of winter sports and appreciation for the environment;
			(2)competed in the
			 1948 Winter Olympics in St. Moritz, Switzerland, and the 1956 Winter Olympics
			 in Cortina d’Ampezzo, Italy, and was the torch lighter at the 1960 Winter
			 Olympics in Squaw Valley, California;
			(3)won 2 Gold Medals
			 in the Olympic special and giant slalom races at the 1952 Winter Olympics in
			 Oslo, Norway, and remains the only United States double-gold medalist in alpine
			 skiing;
			(4)was inducted into
			 the U.S. National Ski Hall of Fame in 1958 at the age of 25;
			(5)moved in 1968 to
			 Mammoth Lakes in the spectacularly beautiful Eastern Sierra of California, a
			 place that she fought to protect for the rest of her life;
			(6)founded the
			 Friends of Mammoth to maintain the beauty and serenity of Mammoth Lakes and the
			 Eastern Sierra;
			(7)served for 16
			 years on the Mono County Board of Supervisors, where she worked tirelessly to
			 protect and restore Mono Lake, Bodie State Historic Park, and other important
			 natural and cultural landscapes of the Eastern Sierra;
			(8)worked, as a
			 member of the Great Basin Air Pollution Control District, to reduce air
			 pollution that had been caused by the dewatering of Owens Lake;
			(9)founded the
			 Andrea Lawrence Institute for Mountains and Rivers in 2003 to work for
			 environmental protection and economic vitality in the region she loved so
			 much;
			(10)testified in
			 2008 before the Mono County Board of Supervisors in favor of the Eastern Sierra
			 and Northern San Gabriel Wild Heritage Act, a bill that was enacted the day
			 before she died;
			(11)passed away on
			 March 31, 2009, at 76 years of age, leaving 5 children, Cortlandt, Matthew,
			 Deirdre, Leslie, and Quentin, and 4 grandchildren; and
			(12)leaves a rich
			 legacy that will continue to benefit present and future generations.
			3.Designation of
			 Mt. Andrea Lawrence
			(a)In
			 generalPeak 12,240 (which is located 0.6 miles northeast of
			 Donahue Peak on the northern border of the Ansel Adams Wilderness and Yosemite
			 National Park (UTM coordinates Zone 11, 304428 E, 4183631 N)) shall be known
			 and designated as Mt. Andrea Lawrence.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, record, or other paper of the
			 United States to the peak described in subsection (a) shall be considered to be
			 a reference to Mt. Andrea Lawrence.
			
